REQUESTED BY: Robert E. Roeder, McPherson County Attorney.
May county boards use revenue sharing monies for the construction of permanent county fair buildings?
May counties levy and collect taxes for sums to be retained in a sinking fund for the construction of county fair buildings?
Yes.
No.
With regard to your question concerning the expenditure of revenue sharing monies for the construction of permanent county fair buildings, Neb.Rev.Stat. § 23-2701 (Supp. 1980) provides that any unit of local government of the state may receive revenue sharing funds from the U.S. government, and that such local assistance may be used `for any purpose for which other revenue may be lawfully expended including the following: . . . (2) Ordinary and necessary capital expenditures authorized by law.'
With regard to capital expenditures authorized to be made by counties for county fair purposes, Neb.Rev.Stat. 2-221
(Reissue 1977) provides:
   Counties in the State of Nebraska are hereby authorized to establish and maintain county fairs, to purchase, hold and improve real estate for that purpose, to convey the same, to levy and collect taxes for such purposes, and to do all things necessary for the proper management of such county fairs.
Since county boards may expend tax revenue to improve county fair real estate, so may it also expend revenue sharing monies.
With regard to your question concerning the establishment of a sinking fund for the construction of county fair buildings, we call to your attention Neb.Rev.Stat. § 2-229
(Reissue 1977), which provides that each November the county fair board submit to the county board an estimate of the amount of money `which shall be necessary to be collected by taxation for the support and management of the fair for the ensuing year.'
Since the estimates for the amount of money needed for the support and management of fairs is limited to that which shall be necessary for the ensuing year only, it is our conclusion that a sinking fund may not be established for beyond that period.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General APPROVED:Paul L. Douglas
Attorney General